EXHIBIT 10.4
 
Form of Updated August 2011 Non-Employee Director Restricted Stock Unit Award
Agreement




INTERNATIONAL RECTIFIER CORPORATION
2000 INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Participant Name: _______
            
   
Number of Stock Units: _____________
            (1)
   
Vesting Schedule:
100% of the Stock Units subject to the Award will vest on the first anniversary
of Award Date(1)
   
Award Date: _________
            


 


(1) All share and unit numbers are subject to adjustment under the terms of the
Plan.  The Stock Units are subject to acceleration and termination prior to
vesting as provided herein.
 
THIS AGREEMENT is among INTERNATIONAL RECTIFIER CORPORATION, a Delaware
corporation (the “Corporation”), and the non-employee member of the Board of
Directors (“Non-Employee Director”) of the Corporation named above (the
“Participant”), and is delivered under the International Rectifier Corporation
2000 Incentive Plan (Amended and Restated as of November 22, 2004) (the “Plan”).
 
WITNESSETH
 
WHEREAS, the Compensation Committee of the Board has approved, the Board has
ratified, and the Corporation has granted, effective as of the Award Date, to
the Participant with reference to services rendered to the Corporation, in the
capacity of a Non-Employee Director, a restricted stock unit award under the
Plan (the “Stock Unit Award” or “Award”), upon the terms and conditions set
forth herein and in the Plan.
 
NOW THEREFORE, in consideration of services rendered by the Participant and the
mutual promises made herein and the mutual benefits to be derived therefrom, the
parties agree as follows:
 
1.            Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.  For
purposes of this Agreement, a “Stock Unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of Common Stock of the Corporation.
 
2.            Grant.  Subject to the terms of this Agreement and the Plan, the
Corporation grants to the Participant a Stock Unit Award with respect to an
aggregate number of Stock Units set forth above.  The Corporation acknowledges
that the consideration for the shares payable with respect to the Stock Units on
the terms set forth in this Agreement shall be the services rendered to the
Corporation by the Participant prior to the applicable vesting date, the fair
value of which is not less than the par value per share of the Corporation’s
Common Stock.
 
3.            Vesting.  The Stock Units subject to the Award shall vest in
installments as set forth in the “Vesting Schedule” set forth above, subject to
earlier termination or acceleration and subject to adjustment as provided
herein.
 
4.            Continuance of Services as a Non-Employee Director Required. 
Except as otherwise provided herein, the vesting schedule applicable to the
Stock Units requires continued service as a Non-Employee Director through the
applicable vesting date as a condition to the vesting of the award and the
rights and benefits under this Agreement.  Service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of service.
 
5.            Dividend and Voting Rights.
 
(a)          Limitations on Rights Associated with Units.  The Participant shall
have no rights as a stockholder of the Corporation, no dividend rights  and no
voting rights with respect to the Stock Units or any shares of Common Stock
issuable in respect of such Stock Units, until shares of Common Stock are
actually issued to and held of record by the Participant.  No adjustments will
be made for dividends or other rights of a holder for which the record date is
prior to the date of issuance of the stock certificate evidencing the shares.
 
 
6.            Restrictions on Transfer.  Prior to the time the Stock Units are
vested and paid, neither the Stock Units comprising the Award nor any other
rights of the Participant under this Agreement or the Plan may be transferred,
except as expressly provided in Section 1.9 of the Plan.  No specific exception
to the general transfer prohibitions set forth in Section 1.9 of the Plan has
been authorized by the Committee.
 
7.            Timing and Manner of Payment with Respect to Stock Units. Stock
Units subject to this Agreement will be paid in an equivalent number of shares
of Common Stock within 60 days after the vesting of such Stock Units in
accordance with the terms hereof, subject to adjustment as contemplated by
Section 9 and subject to earlier payment pursuant to Section 10.  The
Participant or other person entitled under the Plan to receive the shares shall
deliver to the Corporation any representations or other documents or assurances
required pursuant to Section 5.4 of the Plan.
 
8.            Effect of Termination of Services as a Non-Employee Director or
Change in Control.
 
(a)          Forfeiture after Certain Events/Acceleration.  The Participant’s
Stock Units shall be extinguished to the extent such Stock Units have not become
vested upon the date the Participant is no longer providing services to the
Corporation as a Non-Employee Director, regardless of the reason for such
termination of services, whether with or without cause, voluntarily or
involuntarily; provided, however, that if (i) the Participant incurs a permanent
and total disability or dies while providing services as a Non-Employee
Director(each event, a “Disability Event”), or (ii) retires with the consent of
the Board as determined by a resolution of the Board (or with or without the
consent of the Board upon written notice delivered by the Participant to the
Board if the sum of the Participant’s years of service to the Board as a
Non-Employee Director and age of the Participant is seventy-five years or more)
(each, a “Retirement Event”), then if the Stock Units subject to the Award are
not then otherwise fully vested, such Stock Units shall become vested upon the
date of such Disability Event or Retirement Event, as the case may be. 

 
Absence from service caused by military service or other leave approved in
writing by the Committee (and approved or ratified by the Board) shall not be
considered a termination of services by the Corporation for purposes of this
Section 8.
 
(b)          Termination of Stock Units.  If any Stock Units are extinguished
hereunder, such unvested, extinguished Stock Units, without payment of any
consideration by the Corporation, shall automatically terminate and be cancelled
without any other action by the Participant, or the Participant’s beneficiary,
as the case may be.
 
(c)          Acceleration Upon Change in Control.  Upon the occurrence of (or,
as the circumstances may require, immediately prior to) a Change in Control (as
defined below), then any portion of the Stock Units subject to the Award that
have not previously vested or terminated shall thereupon vest, unless prior to
the Change in Control the Committee determines that benefits under this or other
awards will not accelerate upon occurrence of the Change in Control or
determines that only certain or limited benefits under some or all awards will
be accelerated and the extent to which they will be accelerated, and/or
establishes a different time in respect of the Change in Control for such
acceleration.  The Committee may accord the Participant a right to refuse any
acceleration pursuant to this Agreement, in such circumstances as the Committee
may approve.  For purposes of this Agreement, “Change in Control” means any of
the following:  (a) approval by the stockholders of the Corporation of the
dissolution or liquidation of the Corporation; (b) approval by the stockholders
of the Corporation of an agreement to merge or consolidate, or otherwise
reorganize, with or into one or more entities that are not majority-owned
subsidiaries of the Corporation, as a result of which 50% or less of the
outstanding voting securities of the surviving or resulting entity are, or are
to be, owned by former stockholders of the Corporation; (c) approval by the
stockholders of the Corporation of the sale or transfer of substantially all of
the Corporation’s business and/or assets to a person or entity that is not a
Subsidiary of the Corporation; or (d) the occurrence of any of the following:
(i) any “person,” alone or together with all “affiliates” and “associates” of
such person, without the prior approval of the Board, becomes the “beneficial
owner” of more than 50% of the outstanding voting securities of the Corporation
(the terms “person,” “affiliates,” “associates” and “beneficial owner” are used
as such terms are used in the Securities Exchange Act of 1934 and the General
Rules and Regulations thereunder); provided, however, that “Change in Control”
shall not be deemed to have occurred if such “person” is the Corporation, any
Subsidiary or any employee benefit plan or employee stock plan of the
Corporation or of any Subsidiary, or any trust or other entity organized,
established or holding shares of such voting securities by, for, or pursuant to
the terms of any such plan; or (ii) individuals who at the beginning of any
period of two consecutive calendar years constitute a majority of the Board
cease for any reason, during such period, to constitute at least a majority
thereof, unless the election, or the nomination for election by the
Corporation’s stockholders, of each new Board member was approved by a vote of
at least two-thirds of the Board members then still in office who were Board
members at the beginning of such period.
 
9.            Adjustments in Case of Changes in Common Stock.  The Committee may
adjust the number of Stock Units subject to this Agreement as provided under
Section 5.2 of the Plan.  Upon the occurrence of an Event (as defined below),
the Committee shall make adjustments as it deems appropriate in the number and
kind of securities or other consideration that may become payable with respect
to the Award.  If any adjustment shall be made under Section 5.2 of the Plan or
an Event shall occur and the Stock Unit Award has not been fully vested and paid
upon such Event or prior thereto, the Stock Unit Award may become payable in
securities or other consideration (the “Restricted Property”) rather than in the
Common Stock otherwise payable in respect of the Stock Unit Award.  Such
Restricted Property shall become payable at the times and in such proportions
set forth in Section 7 above or such earlier time as the Committee may authorize
pursuant to Section 10 below.  Notwithstanding the foregoing, to the extent that
the Restricted Property includes any cash, the commitment hereunder shall become
an unsecured promise to pay an amount equal to such cash (with earnings
attributable thereto as if such amount had been invested, pursuant to policies
established by the Committee, in interest bearing, FDIC insured (subject to
applicable insurance limits) deposits of a depository institution selected by
the Committee) at such times and in such proportions as the Stock Unit Award
becomes payable in accordance with Section 7 above.  Notwithstanding the
foregoing, the Stock Unit Award and any Common Stock or other securities or
property payable in respect of the Stock Unit Award shall continue to be subject
to proportionate and equitable adjustments (if any) under Section 5.2 of the
Plan consistent with the effect of such events on stockholders generally, as the
Committee determines to be necessary or appropriate, and in the number, kind
and/or character of shares of Common Stock or other securities, property and/or
rights payable in respect of Stock Units granted under the Plan.  All rights of
the Participant hereunder are subject to those adjustments.  For purposes of
this Agreement, “Event” means a liquidation, dissolution, Change in Control,
merger, consolidation, or other combination or reorganization, or a
recapitalization, reclassification, extraordinary dividend or other distribution
(including a split up or a spin off of the Corporation or any significant
Subsidiary), or a sale or other distribution of substantially all the assets of
the Corporation as an entirety.
 
10.         Possible Early Settlement of Award.  The Committee retains the right
to accelerate the vesting and payment date of the outstanding and previously
unvested Stock Units subject to the Award in connection with an Event, a Change
in Control, or the termination of the Participant’s services as a Non-Employee
Director.  This Section 10 is not intended to prevent vesting of the Award
pursuant to Section 8(c) above or an adjustment to the Award as provided in the
Plan or Section 9 above.
 
11.         Tax Withholding.  Upon the distribution of shares of Common Stock in
respect of the Stock Units, the Corporation shall have the right at its option
to (a) require the Participant (or the Participant’s beneficiary, as the case
may be) to pay or provide for payment in cash of the amount of any taxes which
the Corporation may be required to withhold with respect to such distribution or
(b) deduct from any amount payable to the Participant the amount of any taxes
which the Corporation may be required to withhold with respect to such
distribution.  In any case where a tax is required to be withheld in connection
with the delivery of shares of Common Stock under this Agreement, the Committee
may, and hereby delegates the right to the Corporation to, but is not required
to, reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of shares valued at their then Fair Market Value, to satisfy
such withholding obligation.


12.         Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office
located at 101 N. Sepulveda Boulevard, El Segundo, California 90245, to the
attention of the Secretary and to the Participant at the address given beneath
the Participant’s signature hereto, or at such other address as either party may
hereafter designate in writing to the other.

 
13.         Plan and Program.  The Award and all rights of the Participant with
respect thereto are subject to, and the Participant agrees to be bound by, all
of the terms and conditions of the provisions of the Plan, incorporated herein
by reference, to the extent such provisions are applicable to Awards granted to
persons providing similar services to the Corporation.  The Participant
acknowledges receipt of a copy of the Plan, which is made a part hereof by this
reference, and agrees to be bound by the terms thereof.  Unless otherwise
expressly provided in other Sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Committee do not (and shall not be
deemed to) create any rights in the Participant unless such rights are expressly
set forth herein or are otherwise in the sole discretion of the Committee so
conferred by appropriate action of the Committee under the Plan after the date
hereof.  If there is any conflict or inconsistency between the terms and
conditions of this Agreement and of the Plan, the terms and conditions of the
Plan shall govern.  The actions of the Committee taken pursuant to this
Agreement shall be subject to the approval or ratification of the Board.
 
14.         No Service Commitment by Corporation.  Nothing contained in this
Agreement or the Plan constitutes a service commitment by the Corporation,
affects the Participant’s status as a Non-Employee Director, confers upon the
Participant any right to continue to be retained by the Corporation in any
capacity, or interferes in any way with the rights of the Board or its
shareholders to remove Participant from service under the terms and conditions
of the Corporation’s Bylaws and applicable law.
 
15.         Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Corporation as to
amounts payable and shall not be construed as creating a trust.  The Plan, in
and of itself, has no assets.  The Participant shall have only the rights of a
general unsecured creditor of the Corporation with respect to amounts credited
and benefits payable, if any, with respect to the Stock Units, and rights no
greater than the right to receive the Common Stock (subject to adjustments) as a
general unsecured creditor with respect to Stock Units, as and when payable
hereunder.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the Plan.
 
INTERNATIONAL RECTIFIER
 
PARTICIPANT
CORPORATION, a Delaware corporation
         
By:
         
Signature
Print Name:
         
Address
Its:
         
City, State, Zip Code
         

 
5





